Citation Nr: 0932310	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervicothoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from February 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran's appeal was previously before the Board in 
October 2008 and was remanded to the Appeals Management 
Center (AMC) for additional notice and development.  Having 
completed the requested development, the Veteran's appeal has 
been returned to the Board and is ready for final 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected cervicothoracic spine 
disability is not productive of limitation of forward flexion 
of the cervical spine to 30 degrees or less; combined range 
of motion of the cervical spine of 170 degrees or less; 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; or ankylosis of the 
cervical spine


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected cervicothoracic spine disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in 
October 2004 and November 2008, that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In March 
2006, he was advised that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  
However, any questions as to the appropriate effective date 
to be assigned are moot as the claim has been denied.  

The Board acknowledges that the notice letters sent to the 
Veteran in October 2004 and March 2006 do not fully meet the 
requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the Veteran.  However, content-compliant 
notice was provided to the Veteran in November 2008, and his 
claim was subsequently adjudicated in August 2009.  Thus, the 
Board finds that any deficiency as to timing has been cured.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may therefore proceed to adjudicate the Veteran's claim 
without prejudice to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  In its October 
2008 remand, the Board noted that the Veteran had submitted a 
VA 21-4142 identifying treatment by a private doctor, whose 
records had not been requested.  On remand, the Board 
requested that the AMC take all necessary steps to request 
and obtain these private treatment records.  In the November 
2008 letter sent to the Veteran, the AMC requested that he 
complete and return VA Form 21-4142 for this private doctor.  
The Board notes that the Veteran failed to respond to this 
request.  As the previous release had expired (VA Form 21-
4142 is only good for 180 days), the Veteran was required to 
submit a new release form if he desired VA to obtain this 
private doctor's treatment records.  Having not provided the 
necessary release form or the treatment records himself, VA 
is not obligated to take further action to obtain these 
private treatment records.  The Board finds, therefore, that 
VA has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
December 2004 an May 2009.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran is service-connected for arthritis of the 
cervicothoracic spine, which is currently evaluated as 10 
percent disabling effective September 30, 2004, the date of 
the Veteran's claim.  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003  (degenerative arthritis) and 5010 
(traumatic arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

Spine diseases and injuries are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the rating 
criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine.  For a 30 percent 
rating, the criteria are forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is provided for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexions are zero to 45 degrees, and left and right 
lateral rotations are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  The 
Board notes that there is no evidence indicating any 
neurologic manifestations of the Veteran's service-connected 
cervicothoracic spine disability.  Thus no further discussion 
of that is needed.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

The only relevant medical evidence of record is the reports 
of the two VA examinations conducted in December 2004 and May 
2009.  VA treatment records from July to August 2004 fail to 
show any complaints of or treatment for the Veteran's 
cervicothoracic spine disability.  The Board finds that 
neither of the VA examinations reveals that the Veteran's 
cervicothoracic spine disability is consistent with the 
criteria for a higher disability rating.

The December 2004 VA examination reveals that the Veteran has 
limitation of forward flexion of the cervical spine to no 
less than 40 degrees and combined range of motion of the 
cervical spine of 232 degrees.  There was no abnormal spinal 
curvature or ankylosis of the cervical spine noted.  The 
Veteran demonstrated moderate cervical and thoracic 
paraspinal muscle spasms from the occiput to C7 and from T1 
to T4.  There was pain to palpation over the posterior aspect 
of the Veteran's right shoulder in the trapezial muscle 
group, but negative Spurling sign and negative foraminal 
compression.  Upper extremity function was rated at 5/5.  It 
was noted that the Veteran had some decreased strength and 
reflexes in the right upper extremity, but this was found to 
be related to residuals of a cardiovascular accident the 
Veteran had previously suffered.  No separate and distinct 
disability of the right shoulder was identified.  X-rays of 
the cervical and thoracic spines revealed a moderate 
multilevel cervical degenerative disc disease and diffuse 
early osteoarthritis of the entire thoracic spine.  The 
impression was cervicothoracic degenerative disc disease 
without significant radiculopathy and moderate mechanical 
neck pain secondary thereto.  The examiner also noted the 
Veteran was status post carotid endarterectomy cardiovascular 
accident with residual right upper extremity weakness.  He 
commented that the Veteran was not able to be stress tested 
because of his positive history of stroke.  

At the May 2009 VA examination, physical examination again 
revealed forward flexion of the cervical spine to be limited 
to no more than 40 degrees.  Combined range of motion of the 
cervical spine was 240 degrees.  The examiner noted that 
there was objective evidence of pain on range of motion 
beginning at the end of motion.  He also noted that passive 
range of motion was unchanged from active range of motion, 
and on repetitive testing, range of motion values were 
unchanged from baseline values reported and no pain, fatigue, 
weakness or incoordination was noted.  The Veteran's posture 
and head position were normal.  No abnormality of the 
cervical spine curvature was noted.  Gait was noted to be 
abnormal but due to mild right hemiparesis with circumduction 
of the right leg.  The Veteran was noted to have spasm on the 
right and pain and tenderness to palpation throughout the 
cervicothoracic region.  Again, the examiner noted 
abnormality with regard to muscle tone and strength of the 
right upper extremity, but this was related to the history of 
cerebrovascular accident with right hemiparesis.  The 
diagnosis was degenerative disc disease and osteoarthritis of 
the cervicothoracic spine.  The examiner also indicated that 
there was no evidence of a right shoulder problem which is 
directly related to the service-connected cervicothoracic 
spine disability.

Based upon this evidence, the Board concludes that the 
Veteran's disability picture is more consistent with the 10 
percent rating criteria for cervical spine disabilities.  A 
higher disability rating is not warranted because the medical 
evidence fails to show that there is limited forward flexion 
to at least 30 degrees or combined range of motion of 170 
degrees or less.  Although there is evidence of muscle 
spasms, there is no indication that they are so severe as to 
cause an abnormal gait or abnormal curvature of the 
cervicothoracic spine.  Although the Veteran's gait is 
abnormal, it is due to hemiparesis caused by his previous 
cerebrovascular accident.  In addition, there is no evidence 
of guarding.  Rather the evidence shows the Veteran's 
posture, head position and spinal curvature are normal.  (See 
October 2008 VA examination report.)  Finally, there is no 
evidence that the Veteran has ankylosis of any part of the 
spine.  For these reasons, the criteria for a higher 
disability rating have not been met.  

In making this determination, the Board notes that it has 
considered the DeLuca factors, but finds that the objective 
medical evidence fails to demonstrate that the Veteran has 
additional limitation of functioning during flare-ups or on 
repetitive stress testing.  Thus, a higher disability rating 
is not warranted on the basis of the DeLuca factors.

In addition, the evidence is against finding that the Veteran 
has radiculopathy into either upper extremity or that he has 
a separate and distinct disorder with his right shoulder for 
which a separate disability rating may be warranted.  Thus, a 
higher disability rating cannot be given on this basis 
either.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran is 
unable to be employed due to his cervicothoracic spine 
disability.  Neither does the evidence show that the Veteran 
has had frequent periods of hospitalization due to his this 
disability that has interfered with his employment or daily 
life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

The preponderance of the evidence being against the Veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected cervicothoracic spine disability, the 
benefit of the doubt doctrine is not for application.  
Consequently the Veteran's claim must be denied.





ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervicothoracic spine disability is 
denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


